Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/28/20 has been entered.
Response to Amendment
	The amendment and arguments filed on 12/28/20 are acknowledged.  Claims 2-5, 7-14, 16-20, and 22-25 have been canceled.  Claims 1 and 15 have been amended.  Claim 21 has been withdrawn.  Claim 29 is newly added.  Claims 1, 6, 15, 26-29 are pending rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg USPA_20120258256_A1.
1.	Regarding Claims 1, 6, 26, and 29, Greenberg discloses a coating (Title) as well as a method for applying a coating onto a substrate, such as a workpiece (paragraph 0020), with a non-line-of-sight (NLOS) (Abstract) region as well as a line-of-sight (LOS) region (paragraph 0001) via electron beam physical vapor deposition (EB-PVD) (paragraph 0019).  Also, Greenberg discloses use of a multi-airfoil vane (corresponds to claimed vane doublet) (paragraphs 0003, 0014, 0018, 0019, Figures), as is being claimed by Applicants in instant Claim 29. Furthermore, Greenberg discloses the NLOS region (element 13 in FIG. 1) to be located adjacent and between two airfoils (element 12 in FIG. 1) while also disclosing that the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas, which is the direct flow paths of the vapor cloud and inert gas mixture (paragraph 0020) thereby corresponding to the claimed edges of an airfoil (Figures).  Also, Greenberg discloses that the pressure in the -8 to 101 (kPa) (paragraph 0024) which overlaps with Applicants' claimed range in Claim 15.  Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024).  With regards to the claimed ratio of NLOS/LOS in Applicants’ independent Claim 1, Greenberg discloses “[i]n some embodiments, vapor cloud modifier 36 may be used to thicken the coating on a non-line of sight or limited line of sight area of workpiece 32, while in alternate embodiments vapor cloud modifier 36 is used to reduce the coating coverage on a line of sight area of workpiece 32.” (paragraph 0027).  Although Greenberg does not explicitly disclose the claimed ratio, it does show how different ratios can be obtained and it would be expected for one of ordinary skill in the art to know how to achieve this depending upon end-user product specifications.  Likewise, this disclosure also demonstrates that different thicknesses can be obtained in the same manner thereby suggesting Applicants' claimed thicknesses.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
Claims 1, 6, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass USPA_20050255242_A1.
2.	Regarding Claims 1, 6, and 26, Hass discloses making a coating (Title) as well as a method thereof comprising coating regions of a substrate that are not in line-of-sight (Abstract) and regions in the line-of-sight (paragraph 0003); wherein said coating Hass discloses in detail how the coating thicknesses can be adjusted and the degree of uniformity desired in paragraphs 0058, 0062, 0071, 0072 and in even greater detail in paragraph 0063:  “FIG. 5 is a graphical representation showing that the relative coatings thickness given as a function of the radial position on the wire. It can be observed that that for the case shown for FIG. 4(A), when the pressure ratio was high (i.e. 7.0) the uniformity of the coating is low as the backside coating thickness was less than 10% of the frontside. For the case shown for FIG. 4(B), when the pressure ratio was reduced to 4.5 the backside coating thickness increased. At the lowest pressure ratio (2.0), as for the case shown for FIG. 4(C), the backside coating thickness dramatically increased to greater than 70% of the frontside thickness. The overall thickness of the coatings on the frontside was also reduced (from 87 to 31 µm) when the pressure ratio was decreased from 7.0 to 2.0.”.  And moreover regarding the line-of-sight regions, Hass discloses:  “The reduction of the carrier gas velocity at a constant chamber pressure also results in a decrease in the density of the vapor flux which impacts a given point on the wire substrate. The decreased density occurs because the carrier gas is less able to focus the expanding vapor flux as its leaves the source. This reduced density results in a lower front side coating thickness…” (paragraph 0079). Thus, Hass clearly demonstrates NLOS/LOS values that fall within the claimed range as well as how it can be achieved procedurally.  Therefore, it would .
 Claims 15, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg USPA_20120258256_A1 in view of Hazel WO_2014144189_A1.
3.	Regarding Claims 15, 27, 28, and 29, Greenberg discloses a coating (Title) as well as a method for applying a coating onto a substrate, such as a workpiece (paragraph 0020), with a non-line-of-sight (NLOS) (Abstract) region as well as a line-of-sight (LOS) region (paragraph 0001) via electron beam physical vapor deposition (EB-PVD) (paragraph 0019).  Also, Greenberg discloses use of a multi-airfoil vane (corresponds to claimed vane doublet) (paragraphs 0003, 0014, 0018, 0019, Figures), as is being claimed by Applicants in instant Claim 29.  Furthermore, Greenberg discloses the NLOS region (element 13 in FIG. 1) to be located adjacent and between two airfoils (element 12 in FIG. 1) while also disclosing that the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas, which is the direct flow paths of the vapor cloud and inert gas mixture (paragraph 0020) thereby corresponding to the edges of an airfoil (Figures).  Also, Greenberg discloses that the pressure in the deposition chamber can range from 1X10-8 to 101 (kPa) (paragraph 0024) which overlaps with Applicants' claimed range in Claim 15.  Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, Greenberg discloses “[i]n some embodiments, vapor cloud modifier 36 may be used to thicken the coating on a non-line of sight or limited line of sight area of workpiece 32, while in alternate embodiments vapor cloud modifier 36 is used to reduce the coating coverage on a line of sight area of workpiece 32” (paragraph 0027).  Furthermore, Greenberg discusses the desire to have uniformity in the thickness of the coating coverages/depositions (paragraphs 0008 and 0020) which would suggest a 1:1 to ratio.  Although Greenberg does not explicitly disclose the claimed ratio, it does show how different ratios can be obtained and it would be expected for one of ordinary skill in the art to know how to achieve this depending upon end-user product specifications.  Likewise, this disclosure also demonstrates that different thicknesses can be obtained in the same manner thereby suggesting Applicants' claimed thicknesses Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
4.	However, Greenberg does not explicitly disclose the claimed voltage for its electron beam.
5.	Hazel discloses a deposition method (Title) comprising a chamber and a using electron beam guns (Abstract) to produce TBC coatings on workpieces having LOS and NLOS areas (paragraphs 0003, 0005).  Hazel discloses using a voltage ranging from 20-90 kv (paragraphs 0016, 0017).   
Greenberg, as disclosed by Hazel.  One of ordinary skill in the art would have been motivated in doing so in order to obtain NLOS and LOS regions using like deposition methods in the art.
Claims 15, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass USPA_20050255242_A1in view of Hazel WO_2014144189_A1.
7.	Regarding Claims 15, 27, and 28, Hass discloses making a coating (Title) as well as a method thereof comprising coating regions of a substrate that are not in line-of-sight (Abstract) and regions in the line-of-sight (paragraph 0003); wherein said coating can be done using a method of electron beam physical vapor deposition (EB-PVD) using an ingot (paragraph 0061) under a chamber pressure of 16 Pa (paragraph 0024) to a thickness range of 2 to 30 microns for the line-of-sight region and 0.2 to 2 microns for the non-line-of-sight region (paragraph 0061) thereby yielding a ratio of NLOS/LOS that falls within Applicants' claimed ranges.  Moreover, Hass discloses in detail how the coating thicknesses can be adjusted and the degree of uniformity desired in paragraphs 0058, 0062, 0071, 0072 and in even greater detail in paragraph 0063:  “FIG. 5 is a graphical representation showing that the relative coatings thickness given as a function of the radial position on the wire. It can be observed that that for the case shown for FIG. 4(A), when the pressure ratio was high (i.e. 7.0) the uniformity of the coating is low as the backside coating thickness was less than 10% of the frontside. For the case shown for FIG. 4(B), when the pressure ratio was reduced to 4.5 the backside coating thickness increased. At the lowest pressure ratio (2.0), as for the case shown for FIG. 4(C), the backside coating thickness dramatically increased to greater than 70% of the frontside thickness. The overall thickness of the coatings on the frontside was also reduced (from 87 to 31 µm) when the pressure ratio was decreased from 7.0 to 2.0.”.  And moreover regarding the line-of-sight regions, Hass discloses:  “The reduction of the carrier gas velocity at a constant chamber pressure also results in a decrease in the density of the vapor flux which impacts a given point on the wire substrate. The decreased density occurs because the carrier gas is less able to focus the expanding vapor flux as its leaves the source. This reduced density results in a lower front side coating thickness…” (paragraph 0079).  Thus, Hass clearly demonstrates NLOS/LOS values that fall within the claimed range as well as how it can be achieved procedurally.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
8.	However, Hass does not explicitly disclose the claimed voltage for its electron beam.
9.	Hazel discloses a deposition method (Title) comprising a chamber and a using electron beam guns (Abstract) to produce TBC coatings on workpieces having LOS and NLOS areas (paragraphs 0003, 0005).  Hazel discloses using a voltage ranging from 20-90 kv (paragraphs 0016, 0017).   
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use suitable voltages in the same field of endeavors in the electron beam deposition, of Greenberg, as disclosed by Hazel.  One of ordinary skill in .
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 
Applicants state: “Applicant has amended the claims to more specifically recite the coating thickness and location with regard to a LOS and the NLOS area. The specificity of this location and the thickness of the coating is specific to thes type of component in Greenberg simply does not disclose or suggest these particular areas. Notably, even if the Examiner were to argue that the ranges are simply not obvious to try and that Greenberg does not differentiate the NLOS and LOS areas other than generically stating that such areas can exist. The fact that such areas can exist is simply not a change of form, proportions, or degree, because Greenberg does not specify any such locations. In other words, Applicant’s amended claims with such specific identifications of such location is in and of itself inventive.  Greenberg does not require only a change of form, proportions, or degree or the substitution of equivalents doing the same thing as the original invention as apparently argued by the Examiner. In re Williams, 36 L.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). [MPEP 2144.05].”
The Examiner respectfully submits that Greenberg discloses “[i]n some embodiments, vapor cloud modifier 36 may be used to thicken the coating on a non-line of sight or limited line of sight area of workpiece 32, while in alternate embodiments vapor cloud modifier 36 is used to reduce the coating coverage on a line of sight area of workpiece 32.” (paragraph 0027).  Furthermore, Greenberg discusses the desire to have uniformity in the thickness of the coating coverages/depositions (paragraphs 0008 and 0020) which would suggest a 1:1 to ratio.  Although Greenberg does not explicitly disclose the claimed ratio, it does show how different ratios can be obtained and it would be expected for one of ordinary skill in the art to know how to achieve this depending upon end-user product specifications.  Likewise, this disclosure also demonstrates that different thicknesses can be obtained in the same manner thereby suggesting Applicants' claimed thicknesses.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.  Moreover, the Examiner respectfully submits that Hass discloses said coating can be done using a method of electron beam physical vapor deposition (EB-PVD) to a thickness range of 2 to 30 microns for the line-of-sight region and 0.2 to 2 microns for the non-line-of-sight region (paragraph 0061) thereby yielding a ratio of NLOS/LOS that falls within Applicants' claimed ranges.  For example 2/2=1 which is greater than 0.1 and 0.4. As for Applicant’s assertion that Greenberg’s vapor cloud modifier disrupts the flow of the Greenberg, points to the fact that there is some sort of disruption that prevents the desired coating thickness or area.  For Applicant’s to merely point this out is self-defeating in the sense that the same can be said for the instant invention:  The fact that it has an “NLOS” and an “LOS” region “inherently limits how different ratios can be obtained”.
	The Examiner respectfully submits that 10-50% ratio was rejected in the previous Office Action by using the same rationale to reject the ratio limitation found in the independent Claims, for the reasons stated above.
	Applicants further state that the instantly claimed thicknesses were not disclosed by Greenberg.
	The Examiner respectfully submits that these limitations were also rejected in the Office Action using the same rationale for the claimed ratios.  To reiterate, it was said that different thicknesses can be obtained in the same manner as the ratios can be obtained; thereby suggesting Applicants' claimed thicknesses.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
Applicants seem to suggest that the Examiner appears to rely upon routine optimization. Examiner would like to recall the Board’s decision with regards to this:

Additionally, the Examiner reminds Applicant’s of the Board’s decision with regards to canceled claims 2 and 5 which have been rolled up into the independent claim:
“Although Appellant argues claims 2 and 5 separately, we address claims 2 and 5 together for purposes of efficiency. Claim 2 depends from claim 1 and requires the thickness ratio of NLOS/LOS area to “between about 10% - 50%,” and claim 5, which also depends from claim 1, requires a coating thickness of “about 5-15 mil... at the LOS area and about 4-11 mil... at the NLOS area.” Appeal Br. 13. Appellant asserts that Greenberg cannot achieve the limitations of claims 2 and 5. Appeal Br. 10. However, these “separate” arguments amount to no more than a recitation of the additional limitations of the dependent claims and a generic denial that the applied reference teaches or suggests the additional limitations. We and our reviewing court have long held that such “argument” does not merit separate consideration. See, e.g., In reLovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).”
Lastly, with regards to canceled Claims 7 and 8, also now rolled up into the independent Claims, the Examiner kindly reminds Applicants of the Board’s decision:
As an initial matter, we note that claims 7 and 8 are product claims that result from how a workpiece, an airfoil in the case of claims 7 and 8, is positioned within an electron beam physical vapor deposition process chamber relative to the source of coating material and the vapor cloud that is produced from that source. Therefore, the naming of certain areas of a workpiece as LOS areas and others as NLOS areas are artifacts of the process design and would have been an obvious matter of design choice, given the lack of evidence demonstrating a difference in function or unexpected result when different areas of an airfoil product are presented as LOS or NLOS areas, as the Examiner seems to indicate (e.g., as a matter of selecting how a workpiece is positioned within a process chamber).

Ans. 11-12.

Moreover, Greenberg discloses the limitations of claims 7 and 8. As discussed above, Greenberg discloses NLOS area 13 between airfoils 12 depicted in Greenberg’s Figure 1. Greenberg 19-20. Greenberg’s Figure 3 also depicts the leading edges of airfoils 12a, 12b as facing vapor cloud 44, and thus being in line-of-sight with vapor cloud 44.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 9, 2021